Title: William D. Simms to Thomas Jefferson, 8 October 1819
From: Simms, William Douglass
To: Jefferson, Thomas


					
						Sir
						
							Alexandria
							8th October 1819
						
					
					Mr Appleton United States Consul at Leghorn, has consigned to the late Collector of this Port, a box of wine and two small Bundles of seeds, addressed to you—No opportunity, having occurred of sending them direct to Richmond, I have thought it best, (to avoid any further delay;) to ship them to Norfolk, to the particular care of the Collr there, who I have no doubt, will take the earliest opportunity of forwarding them to your agents in Richmond—
					Enclosed is a bill of frieght &c paid—also the amount of duties and expences—
					
						With great respect I have the honor to be Sir yr ob Servt
						W. D. Simms—
					
				